[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               May 16, 2008
                             No. 07-13987                    THOMAS K. KAHN
                         Non-Argument Calendar                   CLERK
                       ________________________

                        Agency No. A79-421-665

STANLEY TOUSSAINT,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 16, 2008)

Before TJOFLAT, BLACK and FAY, Circuit Judges.

PER CURIAM:
      Stanley Toussaint, a native and citizen of Haiti, appeals the Board of

Immigration Appeals’s (“BIA”) denial of his application for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”) and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”). Toussaint argues that

the BIA erred in finding that he had not established past persecution or a well-

founded fear of future persecution on account of his imputed political opinion.

Toussaint also argues, for the first time on appeal, that he established past-

persecution or a well-founded fear of future persecution on account of his

membership in a particular social group. Toussaint fails, however, to provide any

argument on the BIA’s denial of withholding of removal and CAT relief. For the

reasons discussed below, we deny the petition as to Toussaint’s asylum claim, to

the extent that it is based on his imputed political opinion; deny the petition as to

Toussaint’s withholding of removal and CAT claims; and dismiss the petition as to

Toussaint’s asylum claim based on his membership in a particular social group.

                                           I.

      In his application for asylum, withholding of removal, and CAT relief,

Toussaint alleged that he had been and would be persecuted because of his father’s

political activity in Haiti. Specifically, Toussaint explained that his father had

served as a judge, attorney, and Senate treasurer. While these positions opened
                                           2
many doors for Toussaint’s family, they also exposed the family to danger. When

now-former President Jean-Bertrand Aristide and his Lavalas political party were

in power, members of the opposition party viewed Toussaint’s father as pro-

Lavalas and threatened him with harm. When Aristide was removed from power

in 2004, Lavalas supporters viewed Toussaint’s father as pro-opposition and

threatened him with harm. Because of these threats, Toussaint’s family had been

forced into hiding, and Toussaint had been forced to flee to the United States.

Toussaint feared that, if he returned to Haiti, Lavalas supporters would target him

for failing to support the Lavalas party. He feared that he would be tortured

because Lavalas supporters commonly used torture as a means of overcoming

political opposition.

      At his individual hearing, Toussaint testified that because of his father’s

precarious political position, his family had been persecuted by both Lavalas

supporters and the opposition, known as the “Convergence.” The persecution from

Lavalas supporters consisted of constant threats to his father. The persecution

from the Convergence consisted of, in June 2000, spray painting a Creole slang

term for “problem person” on Toussaint’s family’s house, Toussaint’s father’s car,

and Toussaint’s father’s office door.

      Because of this persecution, Toussaint’s father sent him to the United States.

However, Toussaint’s father could not obtain visas for Toussaint’s two older
                                          3
brothers, one older sister, and one younger sister because Haitian law required visa

applicants over the age of 18 to individually apply for a visa and prove individual

wealth. Thus, Toussaint’s family remained in Haiti. Indeed, although his father

had visited him in the United States on three occasions, he had returned to Haiti

after each visit. Toussaint’s last communication with his father was four months

before the hearing. At that time, Toussaint’s father told him that condition in Haiti

remained “not good.”

       An immigration judge (“IJ”) denied Toussaint’s application for asylum,

withholding of removal, and CAT relief. On appeal, the BIA affirmed the IJ’s

denial. The BIA reasoned that Toussaint had not established past persecution, as

the alleged harm that Toussaint and his family suffered did not rise to the level of

persecution. The BIA also reasoned that the IJ correctly found that Toussaint had

not established a well-founded fear of future persecution, especially as his family

remained unharmed in Haiti.1


       1
          We note that the parties disagree on the scope of our review. Toussaint argues that we
should review the IJ’s and BIA’s decisions, while the government argues that we should review
the BIA’s decision only. When the BIA issues a summary affirmance of the IJ’s decision, we
review the IJ’s opinion. See Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1284 n.1 (11th Cir.
2003). When the BIA affirms the IJ’s decision, but issues a separate opinion, however, we
review the BIA’s opinion “except to the extent that [the BIA] expressly adopts the IJ’s opinion.”
Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir. 2004). Here, we find that the
BIA issued a separate opinion. See id. The reasoning offered by the BIA diverged in two
important respects from that of the IJ. First, the IJ’s decision did not contain a clear past
persecution finding, but the BIA’s did. Second, the IJ’s decision contained an express adverse
credibility finding, but the BIA’s opinion said nothing of Toussaint’s credibility or the
believability of his story. Therefore, we will review only the BIA’s opinion, and will not address
                                                   4
                                                II.

        We review the BIA’s legal determinations de novo and factual

determinations under the “substantial evidence test.” See D-Muhumed v. U.S.

Att’y Gen., 388 F.3d 814, 817 (11th Cir. 2004); Al Najjar v. Ashcroft, 257 F.3d

1262, 1283-84 (11th Cir. 2001). Under this test, which is “highly deferential,” we

“must affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar, 257 F.3d at

1283-84 (quotation omitted). In order to reverse a finding of fact, “we must find

that the record not only supports reversal, but compels it.” Mendoza, 327 F.3d at

1287.

        In conducting our review, we will not consider arguments presented before

the IJ or BIA but not discussed on appeal. Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1228 n.2 (11th Cir. 2005) (explaining that “[w]hen an appellant fails to offer

argument on an issue, that issue is abandoned”). Also, we lack jurisdiction to

consider arguments raised for the first time on appeal. Al Najjar, 257 F.3d at 1294

(explaining that “a court lacks jurisdiction to consider a claim which has not first

been presented to the Board, as an alien must exhaust the administrative remedies

available to him prior to obtaining judicial review”).

        An alien who arrives in or is present in the United States may apply for, inter

any issues dealing with Toussaint’s credibility. See id.
                                                  5
alia, asylum. INA §§ 208(a)(1), 241, 8 U.S.C. §§ 1158(a)(1). To qualify for

asylum, the alien must prove that he is a refugee. Al Najjar, 257 F.3d at 1284

(citing 8 U.S.C. § 1101(a)(42)(A)). A refugee is defined in the INA as:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). To establish refugee status, the

alien must establish, through specific, detailed facts, (1) his past persecution on

account of a protected ground, or (2) his “well-founded fear” that he will be

persecuted in the future because of a protected ground. 8 C.F.R. § 208.13(a), (b);

see Al Najjar, 257 F.3d at 1287.

      A well-founded fear of future persecution may be established by showing

(1) past persecution that creates a rebuttable presumption of a well-founded fear of

future persecution based on a protected ground, (2) a reasonable possibility of

personal persecution based on a protected ground, or (3) a pattern or practice in the

subject country of persecuting members of a statutorily defined group of which the

alien is a part. 8 C.F.R § 208.13(b)(1), (b)(2)(i) and (iii). In establishing the

possibility of personal persecution, the alien must present “specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution.”

                                           6
Huang v. U.S. Att’y Gen., 429 F.3d 1002, 1009 (11th Cir. 2005) (quotation

omitted). An alien’s allegations of a future threat are less persuasive if the alien’s

family remains in his country without incident. See Ruiz v. U.S.Att’y Gen., 440

F.3d 1247, 1259 (11th Cir. 2006). In establishing a pattern or practice of

persecution, the alien need not prove that he would be singled out for persecution if

he demonstrates (1) a pattern or practice of persecution of similarly situated

individuals and (2) that his inclusion in that group of individuals makes his fear of

persecution reasonable. See 8 C.F.R. § 208.13(b)(2)(iii). In establishing any of the

above, the alien must demonstrate that his fear “is subjectively genuine and

objectively reasonable.” Al Najjar, 257 F.3d at 1289.

      While the INA does not expressly define “persecution,” we have recognized

that it is “an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation, and that [m]ere harassment does not amount to

persecution.” Sepulveda, 401 F.3d at 1231 (quotations omitted) (concluding that

“menacing” telephone calls and threats to the alien and her brother did not

constitute past persecution).

                                          III.

      As to Toussaint’s imputed-political-opinion asylum claim, we hold that

substantial evidence supports the BIA’s holding that Toussaint did not meet the

requirements to merit asylum. See 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at
                                           7
1287. The evidence does not compel a finding that Toussaint suffered past

persecution. See Mendoza, 327 F.3d at 1287. The alleged persecution described

by Toussaint, which consisted of threats and spray-painted slogans on his family’s

house, his father’s car, and his father’s office door, did not rise to the level of

persecution within the meaning of the asylum statutes. See Sepulveda, 401 F.3d at

1231. The threats made on his family, which Toussaint failed to describe in any

detail, constituted mere verbal harassment, at most. The spray-painted slogan

denoting Toussaint’s father as a “problem person” likewise appears to have been

an effort at intimidation, at most.

      Likewise, the evidence does not compel a finding that Toussaint has a well-

founded fear of future persecution. See Mendoza, 327 F.3d at 1287. First,

Toussaint did not provide “specific, detailed facts” showing a reasonable

probability that he will be singled out for persecution if returned to Haiti. See 8

C.F.R § 208.13(b)(1), (b)(2)(i) and (iii); Huang, 429 F.3d at 1009. Toussaint did

not illustrate that Lavalas supporters or the Convergence remain interested in his

father or himself. Toussaint also testified that his entire family remains in Haiti.

While Toussaint did not testify that they remain in Haiti unharmed, he provided no

evidence to believe otherwise. This fact suggests that the alleged danger faced by

Toussaint is not as great as he claims. See Ruiz, 440 F.3d at 1259. His

explanation that his siblings had to remain in Haiti because their ages required
                                            8
them to individually apply for visas does not diminish this weakening effect, as

Toussaint testified that he had a younger sister at the time who would not have

fallen under Haiti’s individual-application rule and as he did not explain why none

of his siblings attempted to individually apply or otherwise seek asylum in United

States. Second, Toussaint provided no evidence to suggest that he belongs to a

statutorily defined group of individuals that the Lavalas party and the Convergence

have a pattern and practice of persecuting. See 8 C.F.R. § 208.13(b)(1), (b)(2)(i)

and (iii). Because Toussaint did not establish past persecution or a well-founded

fear of future persecution on account of his imputed political opinion, we deny the

petition as to this claim. See D-Muhumed, 388 F.3d at 817.

      As to Toussaint’s social-group asylum claim, we hold that we lack

jurisdiction to consider this claim. See Al Najjar, 257 F.3d at 1294. Toussaint did

not raise this argument before the IJ or BIA. Accordingly, we dismiss the petition

as to his claim.

      Finally, as to the BIA’s denial of withholding of removal and CAT relief, we

hold that Toussaint has abandoned any argument that this was error. See

Sepulveda, 401 F.3d at 1228 n.2. Toussaint failed to provide any argument on this

matter in his brief on appeal. Accordingly, we deny the petition as to Toussaint’s

withholding-of-removal and CAT-relief claims.

      PETITION DENIED IN PART, DISMISSED IN PART.
                                          9